Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 10, 12, 13, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (U.S. Patent Pub. No. 2003/0005399) of record, in view of Gomes (U.S. Patent Pub. No. 2019/0221556) of record, in view of Westfall (U.S. Patent Pub. No. 2005/0044195), in view of Deshpande (U.S. Patent Pub. No. 2016/0085706).
	Regarding Claim 1
	Igarashi discloses a microelectronic assembly, comprising: a semiconductor wafer (190, FIG. 30) having first and second opposite surfaces extending in first and second horizontal orthogonal directions, the semiconductor wafer having a grid of network nodes (908, FIG. 1) electrically connected to one another via local adjacent connections (901, 903) each extending in only one of the first and second horizontal orthogonal directions; and an interconnection structure (180, FIG. 29) comprising a low-loss dielectric [0162, 0165] material (191-199) and having first and second opposite surfaces extending in third and fourth horizontal oblique directions (173, FIG. 27) that are each oriented at an oblique angle relative to the first and second directions [0154], the interconnection structure having electrical connections including local oblique connections each extending in only one of the third and fourth horizontal oblique directions, wherein the first surface of the semiconductor wafer is directly bonded (having the function of joining things securely) to the first surface of the interconnection structure (FIG. 30)  that directly confronts the first surface of the semiconductor wafer, such that the first surface of the interconnection structure is laminated onto the first surface of the semiconductor wafer.
The limitation “using a non-adhesive direct bonding technique” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Igarashi fails to explicitly disclose “the semiconductor wafer having a grid of sixteen network nodes”; “a core semiconductor layer having a plurality of processor cores therein, the core semiconductor layer being electrically connected with the semiconductor wafer and the interconnection structure, wherein the core semiconductor layer, the semiconductor wafer, and the interconnection structure together are configured to function as a hierarchical mesh network”; “each of the network nodes is electrically connected with at least one of the other network nodes through at least one of the local adjacent connections and at least one of the local oblique connections” “the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the network nodes, through the interconnection structure, to any other one of the network nodes, and wherein the maximum of two hops is a maximum of two direct electrical signal connections extending between the any one of the network nodes to the any other one of the network nodes”.
	FIG. 2 of Gomes discloses a similar microelectronic assembly, comprising a core semiconductor layer having a plurality of processor cores (120-250) therein, the core semiconductor layer being electrically connected with the semiconductor wafer (220) and the interconnection structure (110), wherein the core semiconductor layer, the semiconductor wafer, and the interconnection structure together are configured to function as a hierarchical mesh network [0021], wherein the first surface of the semiconductor wafer is directly bonded to the first surface of the interconnection structure that directly confronts the first surface of the semiconductor wafer, such that the first surface of the interconnection structure is laminated onto the first surface of the semiconductor wafer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Gomes. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of improving performance of the semiconductor package (Para. 5 of Gomes).
Igarashi as modified by Gomes fails to explicitly disclose “the semiconductor wafer having a grid of sixteen network nodes”; “each of the network nodes is electrically connected with at least one of the other network nodes through at least one of the local adjacent connections and at least one of the local oblique connections”; and “the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the network nodes, through the interconnection structure, to any other one of the network nodes, and wherein the maximum of two hops is a maximum of two direct electrical signal connections extending between the any one of the network nodes to the any other one of the network nodes”.
	FIG. 15 of Westfall discloses a similar microelectronic assembly, wherein each of the network nodes (1.1-6.6) is electrically connected with at least one of the other network nodes through at least one of the local adjacent connections and at least one of the local oblique connections; the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the network nodes, through the interconnection structure, to any other one of the network nodes, and wherein the maximum of two hops is a maximum of two direct electrical signal connections extending between the any one of the network nodes to the any other one of the network nodes. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Westfall. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of combining characteristics of different topologies (Para. 60 of Westfall).
Igarashi as modified by Gomes and Westfall fails to explicitly disclose “a grid of sixteen network nodes”
	FIG. 1 of Deshpande discloses a similar microelectronic assembly, comprising a grid of sixteen network nodes. Deshpande further discloses the network can use any number of nodes, and the network nodes can be interconnected in other topologies such as star topology or ring topology [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Deshpande. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of providing order management for wire transactions (Para. 18 of Deshpande). 
	
	Regarding Claim 2
	FIG. 27 of Igarashi discloses the semiconductor wafer further includes longer unidirectional connections each extending in only one of the first or second horizontal orthogonal directions, each of the longer unidirectional connections extending between non-adjacent ones of the network nodes that are spaced apart from one another along only one of the first or second horizontal orthogonal directions.

	Regarding Claim 3
	FIG. 27 of Igarashi discloses the interconnection structure further includes longer oblique connections each extending in only one of the third or fourth horizontal oblique directions, each of the longer oblique connections providing at least a portion of a respective electrical connection between non-adjacent ones of the network nodes that are spaced apart from one another along only one of the third or fourth horizontal oblique directions.

	Regarding Claim 4
	FIG. 28 of Igarashi discloses the oblique angle is 45 degrees [0156].

	Regarding Claim 5
	FIG. 30 of Igarashi discloses the low-loss dielectric material is one or more of glass, quartz, sapphire, benzocyclobutene (BCB) or ZIF [0162, 0165].

Regarding Claim 8
	FIG. 2 of Gomes discloses the first and second surfaces of the interconnection structure (110) are directly bonded to the semiconductor wafer (220) and the core semiconductor layer (120-250), respectively.

	Regarding Claim 10
	FIG. 30 of Igarashi discloses the low-loss dielectric material is incompatible with processing used for semiconductor elements having active semiconductor devices therein [0162, 0165].

	Regarding Claim 12 
	Igarashi discloses a method of forming a microelectronic assembly, comprising: forming local adjacent connections on a surface of a semiconductor wafer (190, FIG. 30), the surface extending in first and second horizontal orthogonal directions, the local adjacent connections electrically connecting a grid of network nodes (908, FIG. 1) to one another, the local adjacent connections (901, 903) each extending in only one of the first and second horizontal orthogonal directions; forming local oblique connections on a surface of an interconnection structure (180, FIG. 29) comprising a low-loss dielectric [0162, 0165] material (191-199), the surface extending in third and fourth horizontal-13-TIPI 3.OF-1586 oblique directions (173, FIG. 27) that are each oriented at an oblique angle relative to the first and second directions [0154], the local oblique connections each extending in only one of the third and fourth horizontal oblique directions; and directly bonding the semiconductor wafer to the interconnection structure such that a first surface of the interconnection structure is laminated onto a first surface of the semiconductor wafer.
Igarashi fails to explicitly disclose “a grid of sixteen network nodes”; “each of the network nodes is electrically connected with at least one of the other network nodes through at least one of the local adjacent connections and at least one of the local oblique connections”; “directly bonding the semiconductor wafer or the interconnection structure to a core semiconductor layer having a plurality of processor cores therein, the core semiconductor layer being electrically connected with both the semiconductor wafer and the interconnection structure, wherein the core semiconductor layer, the semiconductor wafer, and the interconnection structure are together configured to function as a hierarchical mesh network, wherein, the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the network nodes, through the interconnection structure, to any other one of the network nodes, and wherein the maximum of two hops is a maximum of two direct electrical signal connections extending between the any one of the network nodes to the any other one of the network nodes”.
FIG. 2 of Gomes discloses a similar method of forming a microelectronic assembly, comprising directly bonding the semiconductor wafer (220) to the interconnection structure (110) such that a first surface of the interconnection structure is laminated onto a first surface of the semiconductor wafer; and directly bonding the semiconductor wafer or the interconnection structure to a core semiconductor layer having a plurality of processor cores (120-250) therein, the core semiconductor layer being electrically connected with both the semiconductor wafer and the interconnection structure, wherein the core semiconductor layer, the semiconductor wafer, and the interconnection structure are together configured to function as a hierarchical mesh network [0021].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Igarashi, as taught by Gomes. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of improving performance of the semiconductor package (Para. 5 of Gomes).
Igarashi as modified by Gomes fails to explicitly disclose “a grid of sixteen network nodes”; “each of the network nodes is electrically connected with at least one of the other network nodes through at least one of the local adjacent connections and at least one of the local oblique connections”; “the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the network nodes, through the interconnection structure, to any other one of the network nodes, and wherein the maximum of two hops is a maximum of two direct electrical signal connections extending between the any one of the network nodes to the any other one of the network nodes”.
	FIG. 15 of Westfall discloses a similar microelectronic assembly, wherein each of the network nodes (1.1-6.6) is electrically connected with at least one of the other network nodes through at least one of the local adjacent connections and at least one of the local oblique connections; the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the network nodes, through the interconnection structure, to any other one of the network nodes, and wherein the maximum of two hops is a maximum of two direct electrical signal connections extending between the any one of the network nodes to the any other one of the network nodes. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Westfall. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of combining characteristics of different topologies (Para. 60 of Westfall).
Igarashi as modified by Gomes and Westfall fails to explicitly disclose “a grid of sixteen network nodes”
	FIG. 1 of Deshpande discloses a similar microelectronic assembly, comprising a grid of sixteen network nodes. Deshpande further discloses the network can use any number of nodes, and the network nodes can be interconnected in other topologies such as star topology or ring topology [0018]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Deshpande. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of providing order management for wire transactions (Para. 18 of Deshpande). 

	Regarding Claim 13
	FIG. 30 of Igarashi discloses the low-loss dielectric material is incompatible with processing used for semiconductor elements having active semiconductor devices therein [0162, 0165].

	Regarding Claim 17
	FIG. 27 of Igarashi discloses forming longer unidirectional connections on the surface of the semiconductor wafer, the longer unidirectional connections each extending in only one of the first or second horizontal orthogonal directions, each of the longer unidirectional connections extending between non-adjacent ones of the network nodes -14-TIPI 3.OF-1586 that are spaced apart from one another along only one of the first or second horizontal orthogonal directions.

	Regarding Claim 18
	FIG. 27 of Igarashi discloses forming longer oblique connections on the surface of the interconnection structure, the longer oblique connections each extending in only one of the third or fourth horizontal oblique directions, each of the longer oblique connections providing at least a portion of a respective electrical connection between non- adjacent ones of the network nodes that are spaced apart from one another along only one of the third or fourth horizontal oblique directions.

Claims 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, Gomes, Westfall, and Deshpande, in view of Satoh (U.S. Patent Pub. No. 2010/0065846) of record.
	Regarding Claim 9
	Igarashi as modified by Gomes, Westfall, and Deshpande discloses Claim 1. 
Igarashi as modified by Gomes, Westfall, and Deshpande fails to disclose “a plurality of semiconductor expansion layers each being electrically connected with the core semiconductor layer, the semiconductor wafer, and the interconnection structure”.
	FIG. 1 of Satoh discloses a similar microelectronic assembly, comprising [0026] a plurality of semiconductor expansion layers (3 and 5) each being electrically connected with the core semiconductor layer (between 3 and 4), the semiconductor wafer (4), and the interconnection structure (41). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Satoh. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of preventing signal reflection (Para. 17 of Satoh).

	Regarding Claim 11
	FIG. 1 of Satoh discloses a package substrate (32) electrically connected with the core semiconductor layer, the semiconductor wafer, and the interconnection structure, the package substrate having a plurality of terminals at a surface thereof, the terminals being configured for electrical connection with a component external to the microelectronic package.

Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, Gomes, Westfall, and Deshpande, in view of Farrar (U.S. Patent Pub. No. 2006/0211153) of record
	Regarding Claim 14
	Igarashi as modified by Gomes, Westfall, and Deshpande discloses Claim 13. 
Igarashi as modified by Gomes, Westfall, and Deshpande fails to disclose “before the directly bonding, rotationally aligning the surface of the interconnection structure relative to the surface of the semiconductor wafer such that the third and fourth horizontal oblique directions are each oriented at the oblique angle relative to the first and second horizontal orthogonal directions”.
	FIG. 14 of Farrar discloses a similar method of forming a microelectronic assembly, comprising before the directly bonding, rotationally aligning the surface of the interconnection structure relative to the surface of the semiconductor wafer such that the third and fourth horizontal oblique directions are each oriented at the oblique angle relative to the first and second horizontal orthogonal directions [0079]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Farrar. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of forming angles lines (Para. 12 of Farrar).

	Regarding Claim 15
	FIG. 13 of Farrar discloses the forming of the local oblique connections on the surface of an interconnection structure is performed by placing a reticle overlying a portion of the surface of the interconnection structure, and using lithography to remove linearly-extending portions of a mask overlying the surface of the interconnection structure, the linearly-extending portions extending at oblique angles relative to outer peripheral boundaries of the reticle [0075].

	Regarding Claim 16
	Farrar discloses the reticle has a rectangular shape (FIG. 5), and the semiconductor wafer has a maximum length and a maximum width in the respective first and second horizontal orthogonal directions, the maximum length and the maximum width being less than or equal to than a length and width of a maximum square overlap area resulting from overlying the reticle with an identical reticle rotated to the oblique angle relative to the reticle (FIG. 6).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, Gomes, Westfall, and Deshpande, in view of Pasquale (U.S. Patent Pub. No. 2015/0126042) of record
	Regarding Claim 20
	Igarashi as modified by Gomes, Westfall, and Deshpande discloses Claim 13. 
Igarashi as modified by Gomes, Westfall, and Deshpande fails to disclose “directly bonding and electrically connecting a plurality of semiconductor expansion layers to the semiconductor wafer, without the use of the conductive bonding material”.
	FIG. 1 of Pasquale discloses a similar method of forming a microelectronic assembly, comprising directly bonding and electrically connecting a plurality of semiconductor expansion layers (107) to the semiconductor wafer (150), without the use of the conductive bonding material [0030-0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Pasquale. The ordinary artisan would have been motivated to modify Igarashi in the above manner for purpose of suitability for semiconductor processing (Para. 29 of Pasquale).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892